I am greatly honoured 
to address this forum and to share with the General 
Assembly the views of the Republic of Macedonia on 
issues of global concern. In the current dynamic, hyper-
connected and changing world, one thing remains 
constant — the need for greater predictability, a quality 
on which peace, security and stability depend, as well 
as global welfare and progress.

Humankind today faces many challenges, of which 
two demand our full attention. The first one relates 
to the natural world, and the second relates to the 
international order. The root of the first challenge is the 
human neglect of natural laws. The second challenge 
arises from the violation of international law.

Guided by the idea that man is the measure of 
all things, humankind has made a wrong calculation. 
We are competing in a race for progress and new 
discoveries that goes hand in hand with a race for the 

unequal exploitation of resources — a race whose only 
rule is that there are no rules. Everything is possible 
and everything is allowed, including the pollution of 
the air we breathe, the water we drink and the soil that 
produces our food.

As humankind, we were selfishly focused on 
immediate needs and desires. We forget that natural 
resources have been given to us in trust to preserve for 
our children. In opposing nature, we are undermining 
the foundations of our future. Our citizens, States and 
economies have already begun to pay the price. We will 
face a period of extreme weather conditions, when it 
will become ever more likely that cities will be flooded, 
rivers will dry up, crops will fail and the price of food 
will increase.

Natural disasters at the global level serve as loud 
alarms telling us that climate change is a new reality that 
is changing our lives and the lives of future generations. 
Recently our region, South-Eastern Europe, was hit by 
such a disaster and reminded of that reality.

The Republic of Macedonia is the first country in 
our region to have completed its third national report 
under the United Nations Framework Convention on 
Climate Change. We have already defined the next 
steps in all key sectors of the economy and society at 
the national and local levels for disaster risk reduction 
and climate change adaptation by promoting strategies 
and efforts to reduce greenhouse gas emissions and 
increase energy efficiency.

We welcome the initiative of the President of 
the General Assembly at its sixty-ninth session, His 
Excellency Mr. Sam Kutesa, to take decisive and 
concrete measures to remedy two of the world’s great 
miseries: increased global poverty and diminished 
access to basic resources, including clean water, 
education, health care and a clean environment.

Here at the United Nations, we are all one family; 
as a family, we should help each other to achieve the 
Millennium Development Goals. But we must focus 
on two things, that is, reducing global poverty and 
ensuring sustainable development.

Next year will be one of great expectations 
worldwide, including the expectation that a genuine 
synergy involving all the major challenges will finally 
be achieved, inter alia, climate change adaptation, 
disaster risk reduction and sustainable development. 
We expect the post-2015 development agenda to include 
global, holistic, scientifically grounded, feasible and 
legally binding goals aimed at ensuring a safer world 
for our descendants. However, we should be aware that 
the natural balance is disturbed and that many things 
will therefore not be as before. We will need to learn to 
live in a changed world.

Just as the challenge posed by nature is a result 
of the human neglect of natural laws, the challenge 
to the international order arises from the violation of 
international law by some countries. I said before that 
we are all one United Nations family. And in every 
family there are rules of conduct and mutual respect. 
Families without such rules are known as dysfunctional 
families.

The Republic of Macedonia is strongly committed 
to respecting the Charter of the United Nations, which 
is one of the primary foundations of the purposes 
and principles of international law. The rule of law is 
incomplete and impossible without respect for human 
rights. As a member of the Human Rights Council, the 
Republic of Macedonia is committed, in spirit and with 
determination, to protecting and promoting human 
rights and the right to human dignity throughout the 
world. The Republic of Macedonia has achieved the 
highest standards of respect for human rights and the 
rights of communities worldwide. That is possible 
thanks to the Macedonian model of coexistence as a 
model of integration without assimilation, which is 
not based on tolerance alone, but rather on respect for 
diversity.

In fact, the human rights and human dignity of 
Macedonian citizens are being continually denied 
by one Member of the United Nations family and a 
member of NATO and the European Union. Identity 
and language are inseparable parts of our personality, 
of freedom of expression, of human rights. Those are 
universally accepted principles that should never be 
compromised. Respect for human rights, including 
the rights to self-identification and human dignity, 
represent the highest values of the United Nations and 
are among the political criteria for the Republic of 
Macedonia’s accession to the European Union.

The country that is blocking my country is 
demanding the impossible, namely, that we give up the 
Macedonian identity, thereby violating the fundamental 
principles of the European Union in order to meet 
conditions for membership in it. That would force my 
country to violate a rule and betray the global family.

In 2008 at the NATO Summit in Bucharest, 
basing its position on international law, my country 

refused to change the identity of the Macedonian 
people as a precondition for its already well-deserved 
membership in NATO. On 17 November 2008, we 
launched proceedings against our southern neighbour 
under the auspices of the International Court of Justice, 
again acting on the basis of international law. On 
5 December 2011, on the basis of international law, the 
International Court of Justice ruled that the obstruction 
of the Republic of Macedonia’s integration in NATO 
was illegal and that international commitments had 
been violated. For years my country has tolerated 
unprincipled and illegal blockades, and we have done 
so because of international law — because we believe 
that only international law can provide predictability 
and certainty on behalf of world order.

By our example we have demonstrated in principle 
how other countries should respect international law. 
Even the International Court of Justice, in an almost 
unanimous decision, concluded that we had acted 
correctly. Despite that, the Republic of Macedonia 
is ready for a mutually acceptable solution under the 
framework provided by United Nations resolutions, the 
Interim Accord and the judgment of the International 
Court of Justice. The issue of identity has never been 
part of that framework, because identity can neither be 
discussed nor negotiated. I therefore urge the United 
Nations and the competent authorities to become 
engaged and to devote maximum attention to finding 
mutually acceptable solutions within the framework of 
international law.

Two years ago, I was at the General Assembly (see 
A/67/PV.12) and remember well that the session was 
preceded by the High-level Meeting on the Rule of 
Law at the National and International Levels (see A/67/
PV.3). The General Assembly debated the Secretary-
General’s report (A/66/749) entitled “Delivering justice: 
programme of action to strengthen the rule of law at 
the national and international levels”. Two years have 
passed, and we are still debating. We are still waiting 
for rulings of the International Court of Justice to be 
respected.

Our southern neighbour continues daily to violate 
international law. It continues to violate the various 
1993 United Nations resolutions on the subject, as 
well as the 1995 Interim Accord. It also still ignores 
the ruling of the highest legal authority in the world. 
But that ruling does not apply only to the State that 
blocks us, the ruling applies, erga omnes, to all member 
States of the international organizations that still block 
our membership. Every blockade in our European 
and Euro-Atlantic integration process undermines the 
international legal order. By tolerating the blockades, 
a dangerous precedent is created, one of mutual 
blocking and blackmailing that is motivated by narrow 
national interests at the expense of the collective 
interests of the European Union and NATO. Hence, 
dysfunctional families are created that do not respect 
the rules of conduct. Disrespect for the highest legal 
authorities implies an erosion of the culture of respect 
for international law in the world. Such an erosion 
suspends the rule of law and leaves room for anarchy.

For years, we have pertinently pointed out that, 
if someone pollutes the spring, then its flow and the 
entire watershed will also be contaminated. If someone 
questions basic human rights — the right to human 
dignity and the right to self-identification — then 
the rest of international law will also be challenged. 
We have warned of the violation of international law 
in the case of the Republic of Macedonia, but others 
have rarely listened. Today, the price we pay is higher. 
Everyone calls upon international law when others are 
expected to respect it, but they ignore it when they 
themselves must respect it. We do not want to follow 
the example of those who break the law, because we are 
aware of the consequences.

If we remove one link, one factor or one participant 
from an ecosystem, that can cause instability and 
unpredictability in its functioning. We live in a 
world and an age of global interdependence, a 
global ecosystem. When a State fails to comply with 
international commitments, it encourages others to do 
the same. Today we are witnessing the consequences 
of such behaviour. Under the conditions of an impaired 
international legal system, the world has been rapidly 
sinking into the dark areas of anarchic international 
relations.

The world order is in a latent crisis. The processes of 
global interdependence and subnational fragmentation 
have transformed our previous perceptions of the 
world. In less than a decade, we have experienced two 
major changes. The terrorist attacks of 11 September 
2001 shook the global political and security order, and 
the collapse of Lehman Brothers on 15 September 2008 
struck the global economic order. The only remaining 
order of the world we used to know is the international 
legal order. However, the legal system has been 
challenged as well.

The Republic of Macedonia sees its future in 
NATO and the European Union. With its expansion 
policy, the European Union has long served as a beacon 
lighting the path for the States of East and South-East 
Europe towards the more advanced European family. 
We were recently informed that this beacon will go out 
of service in the next five years. If it does, there will be 
the danger of shipwreck. The region of South-Eastern 
Europe remains vulnerable. I want to send a message 
to partners in the European Union that by postponing 
its enlargement, the EU has been creating a vacuum in 
what has been historically the most porous geopolitical 
space. Sooner or later, that vacuum will be filled. 
That is why we need as soon as possible to integrate 
all the Balkan countries within the European Union. 
While the membership card is not that important for us, 
the necessary membership criteria and standards are 
important. In our case, the European Union’s beacon has 
grown dim because of its toleration of a devaluation of 
international law, human rights and the right to human 
dignity, which provide the essential fuel that powers the 
beacon. In losing its light, the European Union is losing 
what has been most valuable — its power to motivate 
States to strive for even higher values, standards and 
criteria.

I also want to send a clear message to my region 
that in these circumstances, now is the time for Balkan 
countries to demonstrate maximum solidarity and 
unity in achieving shared goals — cooperation on such 
issues as integration, our economies, infrastructure, 
energy, environmental protection, terrorism and the 
suppression of organized crime. We must resist and 
jointly address those shared challenges. In a world that 
is rapidly changing, the need for greater predictability 
in international relations remains. Only international 
law can offer the reliability and predictability on which 
world peace and the progress of our countries depend. 
International law is the only barrier that protects us 
from a disaster within the international order, and 
international law has been constantly breached.

We are in this Hall today as the highest 
representatives of our countries in the world family. I am 
confident that most members of the General Assembly 
agree with those conclusions. But the question is, how 
many of us are willing to take action to change things. 
I wish that we were not in a situation where we could 
simply debate and draw conclusions over and over again. 
It is high time that we start with actions. This is the last 
call. We should ask ourselves whether the natural order 
has an alternative and what that might be. Our failure to 
comply with natural laws has led to accelerated climate 
change — to more floods, earthquakes and fires. The 
failure to comply with international law has contributed 
to increased anarchy in international relations and 
interventions against those who have flooded, burned 
and destroyed the natural order today.

Not long ago, in August, the sixth United Nations 
Alliance of Civilizations Forum, held in Bali, focused 
on unity in diversity. While the world has been talking 
about unity in diversity, radical extremists have become 
united in their intentions to destroy those who differ. As 
we speak, millions of faithful believers around the world 
feel the pain caused by narrow-minded individuals and 
groups imbued with religious fundamentalism. As we 
speak, the systematic destruction of individuals and 
communities is occurring. As we speak, hundreds of 
thousands are being persecuted. Their homes have 
been devastated, their temples destroyed and their past 
erased, and their future is in question.

Recognizing that terrorism cannot and should not 
be identified with any religion, nation or civilization, 
we strongly condemn mass atrocities committed by 
anyone anywhere. We commend yesterday’s debate in 
the Security Council (see S/PV.7272). What we need 
are urgent measures. The Republic of Macedonia has 
already taken the first steps. Recently, we adopted 
amendments to the criminal code regarding foreign 
fighters, who are a real threat to the entire region. 
Everything that is happening in the crisis hotspots 
reflects on Europe, which has its own crisis hotspot 
now in Ukraine.

It is sad that in the twenty-first century we have 
witnessed tragedies in the Middle East and North 
Africa. It is sad that this is happening in Europe, in 
a year that has been declared an international year of 
peace. It is obvious that, on the centenary of the First 
World War, the lessons of the past have not yet been 
learned.

The majority of victims of the Ukraine crisis are 
innocent civilians. There have also been material losses. 
The Republic of Macedonia supports all efforts aimed 
at restoring peace and stability in that country. I am 
convinced that political dialogue and diplomacy will 
enable Ukraine to address the challenges and regain its 
path towards a prosperous future for its citizens.

The world is facing serious challenges, including 
natural disasters and political issues — both of which 

mask double standards. Double standards generate 
issues that introduce equations with many unknowns, 
leading to a world where the only thing we are certain 
of is that the future of our children is uncertain. 
Only respect for international law will ensure greater 
certainty, thereby helping to avoid storms in our 
dynamic world.

The Republic of Macedonia supports the reform 
of the Security Council as a significant part of the 
overall reform of the United Nations. It is a complex 
and sensitive process. We agree with the proposal to 
negotiate the actual text. At the same time, we stress 
that the text must receive maximum support from the 
membership and ensure respect for international law 
and international commitments and rules. Such reform 
must provide greater predictability in the world. As 
Secretary-General Ban Ki-moon said at the opening 
of the sixty-seventh session of the General Assembly, 
“We shall have neither peace nor development without 
respect for human rights and the rule of law” (A/67/PV.6, 
p. 3). Only international law provides the opportunity 
to solve the equation and thus to plan the future, based 
on security, stability and peace.

Young people continue to be the main victims of 
double standards and violations of the norms of national 
and international law by prior and current generations, 
as well as of natural disasters. They breathe the polluted 
air, drink the polluted water and eat food grown in 
contaminated soil. They will become the victims of 
systems of injustice unless we do something to change 
that.

In 2003, we initiated the first Forum of the Dialogue 
among Civilizations, which was held in Ohrid under 
the leadership of former President Trajkovski. The 
Dialogue among Civilizations, both chronologically 
and in essence, predated the United Nations Alliance 
of Civilizations, which was formed in 2005 at the 
initiative of the Governments of Spain and Turkey. 
Indeed, only through dialogue will we join together in 
an alliance of civilizations. The Brdo-Brijuni Process 
Meeting was recently held with the participation of 
the German Chancellor, Her Excellency Mrs. Merkel. 
An entire chapter of the joint declaration is devoted 
to youth. As President of the Republic of Macedonia, 
it will be my honour to organize, together with the 
Director-General of UNESCO, Ms. Irina Bokova, the 
upcoming Dialogue among Civilizations in 2015, which 
will be entirely dedicated to youth.

In the year when we are marking the centenary of 
the First World War, we recall the positive experiences 
of Charles de Gaulle and Konrad Adenauer in 
establishing the Franco-German Youth Office in 1963. 
That experience of cooperation among young people 
should be applied in establishing an office for young 
Europeans from all the countries of South-Eastern 
Europe, transforming our region into a Europeanized 
Balkans. We call on the leaders to devote greater time 
and attention and invest in youth. We cannot change 
our past, but we can, by changing the present, change 
the past of the generations to come. That is why it is 
necessary to educate young people about the importance 
of dialogue, which involves respect and the acceptance 
of diversity.
